Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 1 of 15

Exhibit A

Proposed Order

DOCS _DE:228953.3 54433/00)
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 2 of 15

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

)
In re: ) Chapter 11

)
MAINES PAPER & FOOD SERVICE, INC., et al.! ) Case No. 20-11502 (KBO)

)

Debtors. ) (Joint Administration Requested)

)

ORDER AUTHORIZING RETENTION AND
APPOINTMENT OF STRETTO AS CLAIMS AND NOTICING AGENT

 

 

Upon the application (the “Application”)’ of the above-captioned debtors and debtors in
possession (collectively, the “Debtors”) for entry of an order (this “Order”’), authorizing the
Debtors to retain and appoint Stretto (“Stretto”) as claims and noticing agent
(“Claims and Noticing Agent”) pursuant to 28 U.S.C. § 156(c), section 105(a) of the Bankruptcy
Code, and Local Rule 2002-1(f) to, among other things, (b) distribute required notices to parties
in interest, (c) receive, maintain, docket, and otherwise administer the proofs of claim filed in the
Debtors’ chapter 11 cases and (d) provide such other administrative services, all as more fully set
forth in the Application; and upon the First Day Declaration; and this Bankruptcy Court having
jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing
Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012, and this Bankruptcy Court having found that this is a core proceeding pursuant

 

' The Debtors, along with the last four (4) digits of each Debtor’s federal tax identification number are: Maines
Paper & Food Service, Inc. (7759); Maines Funding Corporation (2136); Maines Paper & Food Service - Chicago,
Inc. (9916); Maines Paper & Food Service - Dallas, Inc. (8533); Maines Paper & Food Service - Great Lakes,
Inc. (3029); Maines Paper & Food Service - Maryland, Inc. (2317); Maines Paper & Food Service - Mid-Atlantic,
Inc. (3028); Maines Paper & Food Service - New England, Inc. (3026); Maines Paper & Food Service - NY
Metro, Inc. (3024); Maines Paper & Food Service - Ohio, Inc. (3023); Maines Paper & Food Service - Tennessee,
Inc. (5934); Maines Paper & Food Service - Worcester, Inc. (1866); and Warehouse & Logistics, Inc. (5921).
The Debtors’ business address is 101 Broome Corporate Parkway, Conklin, New York 13748.

N

Capitalized terms used in the Application and but not immediately defined have the meanings given to such terms
elsewhere in the Application, or in the First Day Declaration, as applicable.

DOCS_DE:228953.3 54433/001
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 3 of 15

to 28 U.S.C. § 157(b)(2), and this Bankruptcy Court may enter a final order consistent with Article
III of the United States Constitution; and this Bankruptcy Court having found that venue of this
proceeding and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;
and this Bankruptcy Court having found that the relief requested in the Application is in the best
interests of the Debtors’ estates, their creditors, and other parties in interest; and this Bankruptcy
Court having found that the Debtors’ notice of the Application and opportunity for a hearing on
the Application were appropriate under the circumstances and no other notice need be provided;
and this Bankruptcy Court having reviewed the Application and having heard the statements in
support of the relief requested therein at a hearing before this Bankruptcy Court (the “Hearing”);
and this Bankruptcy Court having determined that the legal and factual bases set forth in the
Application and at the Hearing establish just cause for the relief granted herein; and upon all of
the proceedings had before this Bankruptcy Court; and after due deliberation and sufficient cause
appearing therefor, it is HEREBY ORDERED THAT:

1. Notwithstanding the terms of the Engagement Agreement attached hereto as
Exhibit 1, the Application is approved solely as set forth in this Order.

2. The Debtors are authorized to retain Stretto as Claims and Noticing Agent effective
as of the Petition Date under the terms of the Engagement Agreement, and Stretto is authorized
and directed to perform noticing services and to receive, maintain, record, and otherwise
administer the proofs of claim filed in these chapter 11 cases (if any), and all related tasks, all as
described in the Application.

3. Stretto shall serve as the custodian of court records and shall be designated as the
authorized repository for all proofs of claim filed in these chapter 11 cases (if any) and is

authorized and directed to maintain official claims registers for each of the Debtors, to provide

DOCS _DE:228953.3 54433/001
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 4 of 15

public access to every proof of claim unless otherwise ordered by the Bankruptcy Court, and to
provide the Clerk with a certified duplicate thereof upon the request of the Clerk.
4, Stretto is authorized and directed to provide an electronic interface for filing proofs

of claim and to obtain a post office box or address for the receipt of proofs of claim.

5. Stretto is authorized to take such other action to comply with all duties set forth in
the Application.
6. The Debtors are authorized to compensate Stretto in accordance with the terms of

the Engagement Agreement upon the receipt of reasonably detailed invoices setting forth the
services provided by Stretto and the rates charged for each, and to reimburse Stretto for all
reasonable and necessary expenses it may incur, upon the presentation of appropriate
documentation, without the need for Stretto to file fee applications or otherwise seek Bankruptcy
Court approval for the compensation of its services and reimbursement of its expenses.

7. Stretto shall maintain records of all services showing dates, categories of services,
fees charged, and expenses incurred, and shall serve monthly invoices on the Debtors, the office
of the United States Trustee, counsel for the Debtors, counsel for any official committee
monitoring the expenses of the Debtors, and any party-in-interest who specifically requests service
of the monthly invoices.

8. The parties shall meet and confer in an attempt to resolve any dispute which may
arise relating to the Engagement Agreement or monthly invoices; provided that the parties may
seck resolution of the matter from the Bankruptcy Court if resolution is not achieved.

9, Pursuant to section 503(b)(1)(A) of the Bankruptcy Code, the fees and expenses of

Stretto under this Order shall be an administrative expense of the Debtors’ estates.

DOCS _DE:228953.3 54433/001
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 5of 15

10. Stretto may apply its advance to all prepetition invoices, which advance shall be
replenished to the original advance amount, and, thereafter, Stretto may hold its advance under the
Engagement Agreement during the chapter 11 cases as security for the payment of fees and
expenses incurred under the Engagement Agreement.

11. The Debtors shall indemnify Stretto under the terms of the Engagement Agreement,
as modified pursuant to this Order.

12. Stretto shall not be entitled to indemnification, contribution, or reimbursement
pursuant to the Engagement Agreement for services other than the services provided under the
Engagement Agreement, unless such services and the indemnification, contribution, or
reimbursement therefor are approved by the Bankruptcy Court.

13. Notwithstanding anything to the contrary in the Engagement Agreement, the
Debtors shall have no obligation to indemnify Stretto, or provide contribution or reimbursement
to Stretto, for any claim or expense that is either: (a) judicially determined (the determination
having become final) to have arisen from Stretto’s gross negligence, willful misconduct, or fraud;
(b) for a contractual dispute in which the Debtors allege the breach of Stretto’s contractual
obligations if the Bankruptcy Court determines that indemnification, contribution, or
reimbursement would not be permissible pursuant to In re United Artists Theatre Co., 315
F.3d 217 (3d Cir. 2003); or (c) settled prior to a judicial determination under (a) or (b), but
determined by this Bankruptcy Court, after notice and a hearing, to be a claim or expense for which
Stretto should not receive indemnity, contribution, or reimbursement under the terms of the
Engagement Agreement as modified by this Order.

14. If, before the earlier of (a) the entry of an order confirming a chapter 11 plan in

these chapter 11 cases (that order having become a final order no longer subject to appeal), or

DOCS _DE:228953.3 54433/001
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 6 of 15

(b) the entry of an order closing these chapter 11 cases, Stretto believes that it is entitled to the
payment of any amounts by the Debtors on account of the Debtors’ indemnification, contribution,
and/or reimbursement obligations under the Engagement Agreement (as modified by this Order),
including the advancement of defense costs, Stretto must file an application therefor in this
Bankruptcy Court, and the Debtors may not pay any such amounts to Stretto before the entry of
an order by this Bankruptcy Court approving the payment. This paragraph is intended only to
specify the period of time under which the Bankruptcy Court shall have jurisdiction over any
request for fees and expenses by Stretto for indemnification, contribution, or reimbursement, and
not a provision limiting the duration of the Debtors’ obligation to indemnify Stretto. All parties in
interest shall retain the right to object to any demand by Stretto for indemnification, contribution,
or reimbursement.

15, The limitation of liability section in paragraph 10 of the Engagement Agreement is
deemed to be of no force or effect with respect to the services to be provided pursuant to this Order.

16. In the event Stretto is unable to provide the services set out in this Order, Stretto
will immediately notify the Clerk and the Debtors’ counsel and, upon approval of the Bankruptcy
Court, cause to have all original proofs of claim and computer information turned over to another
claims and noticing agent with the advice and consent of the Clerk and the Debtors’ counsel.

17. The Debtors may submit a separate retention application, pursuant to 11 U.S.C.
§ 327 and/or any applicable law, for work that is to be performed by Stretto but is not specifically
authorized by this Order.

18. The Debtors and Stretto are authorized to take all actions necessary to effectuate

the relief granted pursuant to this Order in accordance with the Application.

DOCS_DE:228953.3 54433/001
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 7 of 15

19, Notwithstanding any term in the Engagement Agreement to the contrary (including
with regard to paragraph 15 of the Engagement Agreement), the Bankruptcy Court retains
Jurisdiction with respect to all matters arising from or related to the implementation of this Order.

20. Notice of the Application as provided therein shall be deemed good and sufficient
notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the Local Rules
are satisfied by such notice.

21. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order
are immediately effective and enforceable upon its entry.

22. Stretto shall not cease providing claims processing services during the chapter 11
case(s) for any reason, including nonpayment, without an order of the Bankruptcy Court.

23. In the event of any inconsistency between the Engagement Agreement, the
Application and the Order, the Order shall govern.

24. The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this Order in accordance with the Application.

25. This Bankruptcy Court retains exclusive jurisdiction with respect to all matters

arising from or related to the implementation, interpretation, and enforcement of this Order.

DOCS _DE:228953.3 54433/001
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 8 of 15

Exhibit I

Engagement Agreement

DOCS_DE:228953.3 54433/001
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 9 of 15

 

Services Agreement

This Services Agreement (this “Agreement”) is entered into as of June 3, 2020 between Bankruptcy
Management Solutions, inc. d/b/a Stretto (“Stretto”) and Maines Paper & Food Services,.Inc.
{together with its affiliates and subsidiaries, the “Company”).+

in consideration of the promises set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows:

1. Services

{a} Stretto agrees to provide the Company with consulting services regarding legal noticing,
claims management and reconciliation, plan solicitation, balloting, disbursements,
preparation of schedules of assets and liabilities and statements. of financial affairs,
communications, confidential online workspaces or data rooms (publication to which shail
not violate the confidentiality provisions of this Agreement) and any other services agreed
upon by the parties or otherwise required by applicable law, governmental regulations or
court rules or orders (all such services collectively, the “Services”).

{b) The Company acknowledges and agrees that Strette will often take direction from the
Company's representatives, employees, agents and/or professionals (collectively, the
“Company Parties”) with respect to providing Services hereunder. The parties agree that
Stretto may rely upon, and the Company agrees to be bound by, any requests, advice or
information provided by the Company Parties to the same extent as if such requests, advice
or information were provided by the Company.

(c) The Company agrees and understands that Stretto shall not provide the Company or any
other party with legal advice.

2. Rates, Expenses and Payment

(a) Stretto will provide the Services on an as-needed basis and upon request or agreement of
the Company, in each case in accordance with Stretio’s Rate Structure. The Company
agrees to pay for reasonable out of pocket expenses incurred by Stretto in connection with
providing Services hereunder.

(b) The Rate Structure sets forth individual unit pricing for each of the Services. The Company
may request separate Services or all of the Services.

{c) Stretto will bill the Company ne less frequently than monthly. All invoices shall be due and
payable upon receipt. Where an expense or group of expenses to be incurred is expected to
exceed $10,000 (e.g., publication notice), Stretto may require advance or direct payment
from the Company before the performance of Services hereunder. If any amount is unpaid
as of 30 days after delivery of an invoice, the Company agrees to pay a late charge equal to
1.5% of the total amount unpaid every 30 days.

(d) In the case of a dispute with respect to an invoice amount, the Company shall provide a
detailed written notice of such dispute to Stretto within 10 days of receipt of the invoice.

(e) The undisputed portion of the invoice will remain due and payable immediately upon
receipt thereof. Late charges shall not accrue on any amounts disputed in good faith.

 

A The Company shail include, to the extent applicable, the Company, as debtor and debtor in possession in any chapter 11 case,
together with any affillated debtors and debtors in possession whose chapter 11 cases are jointly administered with the Company’s chapter

il case.
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 10 of 15

 

{f} The Company shall pay any fees and expenses for Services relating to, arising out of or
resulting from any error or omission made by the Company or the Company Parties.

(g) The Company shall pay or reimburse any taxes that are applicable to Services performed
hereunder or that are measured by payments made hereunder and are required to be
collected by Stretto or paid by Stretto to a taxing authority.

{h) Upon execution of this Agreement, the Company shall pay Stretto an advance of $100,000.
Stretto may use such advance against unpaid fees and expenses hereunder. Stretto may use
the advance against all prepetition fees and expenses. Company shall upon Stretto’s
request, which request may take the form of an invoice, replenish the advance to the
original advance amount. Stretto may also, at its option hold such advance to apply against
unpaid fees and expenses hereunder.

(i) Stretto reserves the right to rnake reasonable increases to the Rate Structure on an annual
basis effective on the first business day of each year. If such annual increases represent an
increase greater than 10% from the previous year's levels, Stretto shall provide 30 days'
notice to the Company of such increases.

(j} Payments to Stretto under the terms of this Agreement for services rendered, may be
remitted by Client using either (or both) of the following methods:

Wire Transmission

Bank Name — Pacific Western Bank

Bank Address ~ 110 West A Street, Suite 100, San Diego, CA 92101
ABA —- 122238200

Account Number ~ 1000681781

Account Name — Bankruptcy Management Solutions, Inc.

Check

Stretto

Attn: Accounts Receivable
410 Exchange, Suite 100
Irvine, CA 92602

Retention. in Bankruptcy Case

Ge

(a) If the Company commences a case pursuant to title 11 of the United States Code ithe
“Bankruptcy Code”), the Company promptly shail file any necessary application with the
Bankruptcy Court to retain Stretto to provide the Services. The form and substance of such
applications and any order approving them shall be reasonably acceptable to Stretto.

{b) If any Company chapter 11 case converts to a case under chapter 7 of the Bankruptcy Code,
Streito will continue to be paid for Services pursuant to 28 U.S.C. § 156({c) and the terms
nereunder.

4, Confidentiality

(a) The Company and Stretto agree to keep confidential all non-public records, systems,
procedures, software and other information received from the other party in connection
with the Services provided hereunder; provided, however, that if any such information was
publicly available, already in the receiving party's possession or known to it, independently
developed by the receiving party, lawfully obtained by the receiving party from a third party
or required to be disclosed by law, then the receiving party shall bear no responsibility for
publicly disclosing such information.
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 11 of 15

 

{b) If either party reasonably believes that it is required to disclose any confidential information
pursuant to an order from a governmental authority, (i} such party shall provide written
notice to the other party promptly after receiving such order, to allow the other party
sufficient time, if possible, to seek any remedy available under applicable law te prevent
disclosure of the information; and (ii) such party will limit such disclosure to the éxtent the
such party’s counsel in good faith determines such disclosure can be limited.

5. Property Rights

Stretto reserves to itself and its agents all property rights in and to all materials, concepts, creations,
inventions, works of authorship, improvements, designs, innovations, ideas, discoveries, know-how,
techniques, programs, systems, specifications, applications, processes, routines, manuals,
documentation and any other information or property (collectively, “Property”} furnished by Stretto
for itself or for use by the Company hereunder. The foregoing definition of Property shall include
any and ail data, from any source, downloaded, stored and maintained by Stretto’s technology
infrastructure. Fees and expenses paid by the Company do not vest in the Company any rights in
such Praperty. Such Property is only being made available for the Company's use during and in
connection with the Services provided by Stretto hereunder.

6. Bank Accounts

At the request of the Company or the Company Parties, Stretto shall be authorized to establish
accounts with financial institutions in the name of and as agent for the Company to facilitate
distributions pursuant to a chapter 11 plan or other transaction. To the extent that certain financial
products are provided to the Company pursuant to Strétto's agreement with financial institutions,
stretto may receive compensation from such institutions for the services Stretto provides pursuant
to such agreement.

7. Term and Termination

{a) This Agreement shall remain in effect until terminated by either party: (i) on 30 days’ prior
written notice to other party; or (ji) immediately upon written notice for Cause (as defined
herein). “Cause” means (i) gross negligence or willful misconduct of Stretto that causes
material harm to the Company's restructuring under chapter 11 of the Bankruptcy Code, (ii)
the failure of the Company to pay Stretto invoices for more than 60 days frorn the date of
invoice or (ili) the accrual of invoices or unpaid Services in excess of the advance held by
Stretto where Stretto reasonably believes it likely will not be paid.

(b) If this Agreement is terminated after Stretto is retained pursuant to Bankruptcy Court order,
the Company promptly shall seek entry of a Bankruptcy Court order discharging Stretto of
its duties under such retention, which order shall be in form and substance reasonably
acceptable to Stretto.

(c) If this Agreement is terminated, the Company shall remain liable for all amounts then
accrued and/or due and owing to Stretto hereunder.

(d) If this Agreement is terminated, Stretto shall coordinate with the Company and, to the
extent applicable, the clerk of the Bankruptcy Court, to maintain an orderly transfer of
record keeping functions, and Stretto shall provide the necessary staff, services and
assistance required for such an orderly transfer, The Company agrees to pay for such
Services pursuant to the Rate Structure.
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 12 of 15

 

8. No Representations or Warranties

Stretto makes no representations or warranties, express or implied, regarding the services and
products sold or licensed to the Company hereunder or otherwise with respect to this Agreement,
including, without limitation, any express or implied warranty of merchantability, fitness or
adequacy for a particular purpose or use, quality, productiveness or capacity. Notwithstanding the
foregoing, if the above disclaimer is not enforceable under applicable law, such disclaimer will be
construed by limiting it so as ta be enforceable to the extent compatible with applicable law.

9. Indemnification

(a) To the fullest extent permitted by applicable law, the Company shall indemnify and hold
harmless Stretto and its members, directors, officers, employees, representatives, affiliates,
consultants, subcontractors and agents (collectively, the “Indemnified Parties”) from and
against any and ait losses, claims, damages, judgments, liabilities and expenses, whether
direct or indirect (including, without limitation, counsel fees and expenses) (collectively,
“Losses”} resulting from, arising out of or related to Stretto's performance hereunder,
Without limiting the generality of the foregoing, Losses include any llabilities resulting from
claims by any third parties against any Indemnified Party.

(b) Stretto and the Company shall notify each other in writing promptly upon the assertion,
threat or commencement of any claim, action, investigation or proceeding that either party
becomes aware of with respect ta the Services provided hereunder.

{c) The Company's indemnification of Stretto hereunder shall exclude Losses resulting from
Stretto’s grass negligence or willful misconduct,

(d) The Company's indemnification obligations hereunder shail survive the terrnination of this
Agreement.

10. Limitations of Liability

Except as expressly provided herein, Stretto’s liability to the Com pany for any Losses, unless due to
Stretto's gross negligence or willful misconduct, shall be limited to the total amount paid by the
Company to Stretto for the portion of the particular work that gave rise to the alleged Loss. Inno
event shall Stretto be liable for any indirect, special or consequential damages (such as loss of
anticipated profits or other economic loss) in connection with or arising out of the Services provided
hereunder,

11. Company Data

(a) The Company is responsible for, and Stretto does not verify, the accuracy of the programs,
data and other information it or any Company Party submits for processing to Stretto and
for the output of such information, including, without limitation, with respect to preparation
of statements of financial affairs and schedules of assets and flabilities (collectively, “SOFAs
and Schedules”). Stretto bears no responsibility for the accuracy and content of SOFAs and
Schedules, and the Company is deemed hereunder to have approved ana reviewed all
SOFAs and Schedules filed on its behalf,

(b) The Company agrees, represents and warrants to Stretto that before delivery of any
information to Stretto: (i) the Company has full authority to deliver such information to
Stretto; and (ji) Stretta is authorized to use such information to perform Services hereunder
and as otherwise set forth in this Agreement.

{c} Any data, storage media, programs or other materials furnished to Stretto by the Company
may be retained by Stretto until the Services provided hereunder are paid in full. The
Company shall remain liable for all fees and expenses incurred by Stretto under this
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 13 of 15

 

Agreement as a result of data, storage media or other materials maintained, stored or
disposed of by Stretto. Any such disposal shall be in a manner requested by or acceptable to
the Company; provided that if the Company has not utilized Stretto’s Services for a period of
90 days or more, Stretto may dispose of any such materials in a manner to be determined in
Stretto’s sole reasonable discretion, and be reimbursed by the Company for the expense of
such disposition, after giving the Company 30 days’ notice. The Company agrees to initiate
and maintain backup files that would allow the Company to regenerate or duplicate all
programs, data or information provided by the Company to Stretto.

{d) Notwithstanding the foregoing, if Stretto is retained pursuant to Bankruptcy Court order,
disposal of any Company data, storage media or other materiais shall comply with any
applicable court orders and rules or clerk's office instructions.

12. Non-Solicitation

The Company agrees that neither it nor any of its subsidiaries or affiliates shall directly or indirectly
solicit for employment, employ or otherwise retain as employees, consultants or otherwise, any
employees of Stretto during the term of this Agreement and for a period of 12 months after
termination thereof unless Strette provides prior written consent to such solicitation or retention.

13. Force Majeure

Whenever performance by Stretto of any of its obligations hereunder is materially prevented or
impacted by reason of any act of God, government requirement, strike, lock-out or other industrial
or transportation disturbance, fire, flood, epidemic, lack of materials, law, regulation or ordinance,
act of terrorism, war or war condition, or by reason of any other matter beyond Stretto's reasonable
control, then such performance shall be excused.

14. Choice of Law

The validity, enforceability and performance of this Agreement shall be governed by and construed
in accordance with the laws of the State of California.

15. Arbitration

Any dispute arising out of or relating to this Agreement or the breach thereof shall be finally
resolved by arbitration administered by the American Arbitration Association under its Commercial
Arbitration Rules, and judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction. There shall be three arbitrators named in accordance with such rules. The
arbitration shall be conducted in the English language in Irvine, California in accordance with the
United States Arbitration Act. Notwithstanding the foregoing, upon commencement of any chapter
41 case(s} by the Company, any disputes related to this Agreement shail be decided by the
bankruptcy court assigned to such chapter 11 case(s).

16. integration: Severability; Modifications: Assignment

(a) Each party acknowledges that it has read this Agreement, understands it and agrees to be
bound by its terms and further agrees that it is the complete and exclusive statement of the
agreement between the parties, which supersedes and merges all prior proposals,
understandings, agreements and communications between the parties relating to the
subject matter hereof.
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 14 of 15

 

(b) if any provision of this Agreement shail be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

{c) This Agreement may be modified only by a writing duly executed by an authorized
representative of the Company and an officer of Stretio.

(d) This Agreement and the rights and duties hereunder shall not be assignable by the parties
hereto except upon written consent of the other; provided, however, that Stretto may
assign this Agreement to a wholly-owned subsidiary or affiliate without the Company's
consent.

17. Effectiveness of Counterparts

This Agreement may be executed in two or more counterparts, each of which will be deemed an
original, but all of which shall constitute one and the same agreement. This Agreement will become
effective when one or more counterparts have been signed by each of the parties and delivered to
the other party, which delivery may be made by exchange of copies of the signature page by fax or
email

18. Notices

All notices and requests in connection with this Agreement shall be sufficiently given or made if
given or made in writing via hand delivery, overnight courier, U.S. Mail (postage prepaid) or email,
and addressed as follows:

if to Stretto: Stretto
410 Exchange, Ste. 100
Irvine, CA 92602
Attn: Sheryl Betance
Tel: 714.716.1872
Ernail: sheryl. betance@stretto.com

if to the Company: Maines Paper & Food Services, Inc.
101 Broome Corporate Parkway
P.O. Box 450
Conklin, NY 13748
Attn: John Dibonato, Chief Restructuring Officer

With a capy to:
Case 20-11502-KBO Doc14-1 Filed 06/10/20 Page 15 of 15

 

iN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as of the date
first above written.

Stretto
ot
ce

By: Travis Vandell

 

Title: Managing Director

Maines Paper & Food Service

By: hn DiDonato

  

 

Tithe” Maines Paper & Food Services, inc.
